June 28, 2021

                                                                     Supreme Court

                                                                     No. 2020-48-Appeal.
                                                                     (PC 13-5786)


            Angela Dextraze et al.                 :

                        v.                         :

            Timothy Bernard et al.                 :




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island,
                250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                222-3258 or        Email opinionanalyst@courts.ri.gov, of any
                typographical or other formal errors in order that corrections may be
                made before the opinion is published.
                                                          Supreme Court

                                                          No. 2020-48-Appeal.
                                                          (PC 13-5786)

          Angela Dextraze et al.          :

                    v.                    :

         Timothy Bernard et al.           :

      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Long, for the Court. This case arises from an assault by one student

on another in the hallway of Ponaganset High School (the high school). The

defendant, Foster-Glocester Regional School District (the school district or

defendant), appeals from the Superior Court’s denial of its motions for judgment as

a matter of law and for a new trial and from the resulting judgment in favor of the

plaintiffs. This case came before the Supreme Court pursuant to an order directing

the parties to appear and show cause why the issues raised in this appeal should not

be summarily decided. After considering the parties’ written and oral submissions

and reviewing the record, we conclude that cause has not been shown and that this

appeal may be decided without further briefing or argument. For the reasons set

forth in this opinion, we affirm the judgment of the Superior Court.




                                        -1-
                           Facts and Procedural History

      The plaintiffs, Corey Dextraze and his parents Angela Dextraze and Mark

Dextraze (collectively plaintiffs), filed suit against defendants Timothy Bernard and

his parents in November 2013, after Mr. Bernard assaulted Mr. Dextraze at the high

school without provocation. All three Bernards were defaulted in December 2014. 1

Thereafter, plaintiffs filed an amended complaint naming the school district as a

defendant.    The plaintiffs alleged that the school district was responsible for

educating high school students from Foster and Glocester and, therefore, owed a

duty to Mr. Dextraze, as a student, to “provide him with a school which was safe

and secure, was conducive to learning, and which was free from the threat, actual or

implied, of physical harm from disruptive students[,]” and that the school district

failed to do so. The plaintiffs further alleged that the school district knew or

reasonably should have known that Mr. Bernard’s conduct “substantially impeded

the ability of other students to learn and * * * posed [a] threat of * * * physical harm

to fellow students[.]” 2



1
  For ease of reference, because the defendant student and his father share the same
first and last name, we refer to the defendant student as Mr. Bernard. Mr. Bernard’s
parents, Timothy Bernard and Jennifer Bernard, were dismissed from the suit prior
to the start of trial, and a stipulation was later entered to that effect. Final judgments
were also entered against Mr. Bernard and in favor of plaintiffs. The school district
is the only party that has appealed.
2
  As plaintiffs made clear during arguments before the trial justice, they contended
that the high school, and therefore the school district, acted negligently.
                                            -2-
      A four-day jury trial commenced on September 24, 2019; plaintiffs’ first

witness was Lisa Odom-Villella, the assistant superintendent of the school district.

Ms. Odom-Villella testified that the high school employed a progressive discipline

policy and that special services were available for students, such as referral to a

guidance counselor, social worker, or school psychologist.          She testified that

teachers are primarily responsible for controlling students, according to the high

school handbook, and that teachers are expected to be “visible” in the hallway during

class changes. She explained that the handbook also prohibits students from using

profanity, shouting, and engaging in destructive behavior.

      During her testimony, Ms. Odom-Villella reviewed many complaints filed

against Mr. Bernard, beginning with a teacher complaint filed in October 2010,

approximately one month after Mr. Bernard began high school. Despite numerous

instances of misbehavior, including conduct that violated the high school’s sexual

harassment and anti-bullying policies, Mr. Bernard received no progressive

punishment beyond detention until January 2011, when he was suspended. Nor did

the high school refer him to a guidance counselor, social worker, or school

psychologist.   Ms. Odom-Villella admitted that Mr. Bernard was exhibiting

significant behavioral problems, including involvement in a prior fight in April

2011, but that no behavioral plan was developed for him. Ms. Odom-Villella

testified that a teacher assistant could be assigned to supervise a student for a whole

                                         -3-
day, but, according to her, nothing in Mr. Bernard’s disciplinary records would have

required this. Importantly, she also admitted that Mr. Bernard’s behavioral issues

persisted during the 2011-2012 school year. She acknowledged that, in November

2011, Mr. Bernard pushed another student in the hallway and received a three-day

suspension.

      Two months later, on January 18, 2012, Mr. Bernard assaulted Mr. Dextraze

in the hallway, breaking Mr. Dextraze’s jaw in two places and dislocating his teeth.

After this incident, the high school finally referred Mr. Bernard to support services

in the form of a school psychologist.

      Mr. Dextraze testified that on the day of the assault, as he walked down the

hallway after lunch, Mr. Bernard and two or three other people were walking behind

him and yelling “swears.” Mr. Dextraze testified that he told the boys at least ten

times to “leave me alone.” He passed five or six classrooms in the hallway while

this occurred and did not see any teachers, nor did any teachers intervene.3

      Mr. Dextraze stopped in a classroom to get a water bottle, and when he went

back into the hallway, Mr. Bernard punched him. Mr. Dextraze testified, “[I]t felt

like somebody had taken a chair from one of the classrooms and just swung and hit

me on the side of the face with it.” As a result, he fell and hit his head on the lockers



3
 Mr. Dextraze later testified that he “possibly” saw teachers in the hallway while
Mr. Bernard was yelling at him.
                                        -4-
in the hallway. He was dazed but stood up, and Mr. Bernard then hit him again on

the front of the mouth. The teacher who was in the classroom that Mr. Dextraze had

exited came into the hallway and told everyone to get to class. Mr. Dextraze told

the teacher that Mr. Bernard had hit him, and the teacher only reiterated that they

needed to get to class.

        Mr. Dextraze testified that he then went to his math class, and his math teacher

noticed that he was bleeding from his mouth and from the back of his head. In

response, she sent a student to get paper towels and then had that same student walk

Mr. Dextraze to the nurse’s office. Mr. Dextraze testified, “I was really shooken up.

* * * I was in pain, and I was confused really.” He further testified that his front

teeth felt loose, and he avoided talking or moving his mouth at all because of the

pain.

        Mr. Dextraze left school to seek medical attention. The following day, he

consulted an oral surgeon who wired his jaw closed and placed four screws in his

mouth. Soon after the surgery, while his jaw was wired closed, the high school held

the football banquet for his team; Mr. Dextraze attended, but he was unable to eat

anything or talk with anyone.

        Mr. Dextraze explained that he missed over two weeks of school, including

midterms, because of surgery and follow-up appointments. He testified that the




                                          -5-
police never reached out to him, no teachers discussed with him how they would

keep him safe from Mr. Bernard, and his grades suffered.

      Mr. Dextraze’s mother testified about caring for Mr. Dextraze in the aftermath

of the assault. She described the impact on the whole family, and particularly on her

son, who seemed withdrawn and frustrated during the six weeks he was unable to

talk with his jaw wired closed. Furthermore, she testified that the high school neither

reached out to see if Mr. Dextraze needed counseling or tutoring nor discussed how

they could keep him safe, nor did his teachers respond to her emails regarding her

son’s schoolwork.

      At the close of plaintiffs’ case, the school district moved for judgment as a

matter of law pursuant to Rule 50 of the Superior Court Rules of Civil Procedure.

The school district argued that it could not be held civilly liable for the assault

because G.L. 1956 § 16-2-17, which provides that a school must provide a safe

environment for its students, does not provide for civil liability and, therefore, cannot

be a source of duty in a negligence claim. The school district further argued that

expert testimony was required to show that it had deviated from the standard of care.

      The plaintiffs countered that the school district had waived its argument

pursuant to § 16-2-17 and, alternatively, that liability could attach because the high

school had a common-law duty to supervise its students. Furthermore, plaintiffs

contended that the high school’s handbook established the duties the school owed to

                                          -6-
students, including developing a behavioral plan or scheduling a disciplinary

hearing. The plaintiffs also maintained that no expert testimony was needed under

this Court’s caselaw.

         The trial justice determined that § 16-2-17 did not confer a private right of

action but, nevertheless, that there was a duty to “provide adequate supervision to

the students” under this Court’s holding in Daniels v. Fluette, 64 A.3d 302 (R.I.

2013). The trial justice therefore denied the school district’s motion for judgment

as a matter of law and found that there was sufficient evidence in the record of Mr.

Bernard’s “behavioral issues” such that the case could be submitted to a jury without

expert testimony.

         The school district rested without calling witnesses and renewed its motion

for judgment as a matter of law based on the same arguments it had previously

presented. The trial justice did not alter her previous ruling, and the case went to the

jury.4

         The jury found that the school district was negligent and that such negligence

was a proximate cause of all three of the Dextrazes’ injuries. The jury awarded

$70,000 to Mr. Dextraze and $5,000 to his parents for their separate pain and

suffering.


4
  The trial justice instructed the jury that “schools are under a duty to adequately
supervise the students in their care, and they may be held liable for foreseeable acts
proximately related to the absence of adequate supervision.”
                                          -7-
      After the jury returned its verdict, defendant renewed its motion for judgment

as a matter of law and moved for a new trial. The trial justice again denied the

motion for judgment as a matter of law and stated that, in this case, deviation from

the standard of care and proximate cause were not outside of the “purview of an

average juror[.]”

      In support of its motion for a new trial, the school district reiterated its

argument that expert testimony was required to determine how it had breached the

standard of care. The school district contended that plaintiffs presented no evidence

on the issue of causation, and, because plaintiffs also failed to allege a specific act

of negligence, a causation determination was actually impossible.

      The plaintiffs objected, arguing that Mr. Bernard’s disciplinary records

demonstrated that the high school was aware of his “poor conduct” yet failed to

supervise him properly or intervene while Mr. Bernard “harassed” Mr. Dextraze in

the hallway prior to the assault. According to plaintiffs, “[t]he jury could thus

reasonably infer * * * that the defendant failed to adequately supervise Mr. Bernard

* * * and that its failure to supervise * * * constituted a proximate cause of the

assault.”

      The trial justice issued a bench decision denying defendant’s motion for a new

trial; however, she first reviewed some of Mr. Bernard’s high school incidents,

including a fight in April 2011, and an incident where Mr. Bernard pushed another

                                         -8-
student in November 2011. The trial justice found that Mr. Bernard had engaged in

multiple incidents that showed his aggressive and assaultive behavior toward other

students, which put the high school on notice that he might engage in conduct that

was dangerous to others and that he required supervision by the high school, but that

“very little was done by way of supervision.” The trial justice determined that there

was sufficient evidence of proximate cause—in light of Mr. Bernard’s “known

history of aggressive behavior” and lack of school supervision—such that she would

not overturn the jury’s verdict. Judgment entered in favor of plaintiffs on October

24, 2019, and the school district timely appealed.

      Before this Court, the school district argues that the trial justice erred by

denying its motions for judgment as a matter of law or, in the alternative, its motion

for a new trial, for two primary reasons. First, defendant contends that plaintiffs

offered no evidence (expert or otherwise) to establish the standard of care. Second,

defendant contends that plaintiffs failed to establish proximate causation between

defendant’s actions (or failure to act) and plaintiffs’ injuries.

           Motions for Judgment as a Matter of Law and a New Trial

      This Court has stated that its “review of a trial justice’s decision on a motion

for judgment as a matter of law is de novo.” Rhode Island Resource Recovery

Corporation v. Restivo Monacelli LLP, 189 A.3d 539, 545 (R.I. 2018) (quoting

Giron v. Bailey, 985 A.2d 1003, 1007 (R.I. 2009)). The Court examines “the

                                          -9-
evidence in the light most favorable to the nonmoving party, without weighing the

evidence or evaluating the credibility of witnesses” and will “draw from the record

all reasonable inferences that support the position of the nonmoving party.” Id. at

545-46 (quoting Filippi v. Filippi, 818 A.2d 608, 617 (R.I. 2003)).

      It is equally well settled that this Court’s “review of a trial justice’s decision

on a motion for a new trial is deferential.” Letizio v. Ritacco, 204 A.3d 597, 602 (R.I.

2019) (quoting Kemp v. PJC of Rhode Island, Inc., 184 A.3d 712, 719 (R.I. 2018)).

“In considering a motion for a new trial, the trial justice sits as a super juror and is

required to make an independent appraisal of the evidence in light of his or her

charge to the jury.” Id. (quoting Kemp, 184 A.3d at 719). “If, after conducting this

analysis, the trial justice concludes that the evidence is evenly balanced or that

reasonable minds could differ on the verdict, she or he should not disturb the jury’s

decision.” Id. (quoting Kemp, 184 A.3d at 719). “If the trial justice has performed

this task, then his or her decision will not be disturbed unless the plaintiff can show

that the trial justice overlooked or misconceived material and relevant evidence or

was otherwise clearly wrong.” Id. (quoting Kemp, 184 A.3d at 719).

      “[T]o prevail on a claim of negligence a plaintiff must establish a legally

cognizable duty owed by a defendant to a plaintiff, a breach of that duty, proximate

causation between the conduct and the resulting injury, and the actual loss or

damage.” Daniels, 64 A.3d at 304-05 (quoting Habershaw v. Michaels Stores, Inc.,

                                         - 10 -
42 A.3d 1273, 1276 (R.I. 2012)). In this case, the trial justice determined that the

school district had a duty to adequately supervise the students in its care. Neither

party has challenged that ruling.

      The school district argues that plaintiffs cannot prevail on their claims

because, it asserts, plaintiffs have failed to provide evidence of breach, i.e., the

standard of care and deviation from that standard. More specifically, the school

district maintains that our decision in Medeiros v. Sitrin, 984 A.2d 620 (R.I. 2009),

compels the presentation of expert testimony because, according to the school

district, “the school setting is beyond the typical knowledge of [a] common juror.”

We disagree.

      Although it is true that a plaintiff in a negligence action must establish a

standard of care and a deviation from that standard, not every action sounding in

negligence requires expert testimony. See Almonte v. Kurl, 46 A.3d 1, 17 (R.I. 2012)

(“It is a general rule that * * * ‘a plaintiff must establish a standard of care as well

as a deviation from that standard.’”) (quoting Malinou v. Miriam Hospital, 24 A.3d

497, 509 (R.I. 2011)). In fact, in a case decided after Medeiros, we held, in the

context of the school setting, that “a plaintiff seeking to hold a school liable for

injuries resulting from the acts of another student must show that such acts could

have been reasonably foreseen by the school.” Daniels, 64 A.3d at 307. Although

we do not expect schools to be insurers of students’ safety, we do require schools to

                                         - 11 -
exercise a degree of care that includes protecting students from reasonably

foreseeable harm.5 See id.

      The plaintiffs’ burden in this case was to establish that the school district

breached its duty to adequately supervise the students in its care. The plaintiffs

presented compelling evidence that the school district failed to exercise the degree

of care required to protect its students in circumstances where a known disruptive

and aggressive student presented a reasonably foreseeable harm to other students.

Given the evidence of Mr. Bernard’s lengthy disciplinary history, including a fight

with a student in 2011, and an assault in the high school hallway two months before

the assault on Mr. Dextraze, Mr. Bernard’s assault on Mr. Dextraze was reasonably,

even abundantly, foreseeable.

       Moreover, plaintiffs presented documentary evidence and testimony to show

that the school district designated teachers as the primary supervisors of students.

Ms. Odom-Villella testified that teachers were expected to be visible in the hallways

or in the door to their classrooms during class changes. The plaintiffs established


5
  Although not pertinent to the outcome of this appeal, we pause to note that the way
in which the high school handled the aftermath of this situation is as egregious as its
handling of the assault. According to the testimony presented, the first teacher to
see Mr. Dextraze after the assault sent him to his next class, where that classroom
teacher sent a student to get paper towels for Mr. Dextraze because he was bleeding.
Moreover, the testimony showed that the high school did not work with the Dextraze
family to ensure Mr. Dextraze’s safety after the assault or help him with the
schoolwork that he missed because of the assault and the resulting medical treatment
and recovery.
                                        - 12 -
that the handbook prohibits students from shouting or using profanities. Despite

these expectations, and in light of Mr. Bernard’s progressively more serious

disciplinary problems—of which the high school was well aware—the high school

did nothing to supervise Mr. Bernard or to supervise the hallway as he followed Mr.

Dextraze and yelled profanities before the assault occurred. The need for the high

school to act in this situation is a matter of common sense, and its failure to do so

was within the ken of a layperson. See Almonte, 46 A.3d at 18 (“[E]xpert testimony

is required to establish any matter that is not obvious to a lay person and thus lies

beyond common knowledge.”) (quoting Mills v. State Sales, Inc., 824 A.2d 461, 468

(R.I. 2003)).

      The evidence presented in this case differs from Medeiros, where the

defendant teacher provided uncontradicted testimony about his classroom practices,

and where the plaintiff student failed to present evidence of a specific act or omission

by the defendant teacher, or “to suggest that [the defendant teacher] knew or should

have known that the three students [who assaulted the plaintiff student] were in the

[adjacent] laboratory at that particular moment.” Medeiros, 984 A.2d at 627. We

therefore conclude that where, as here, there is evidence that the school district

exercised no degree of care in the face of a known, foreseeable danger, no expert

testimony is required.




                                         - 13 -
      Finally, proximate cause is a matter most usually left to the jury, so long as

plaintiffs have presented sufficient facts to support their negligence claim. See, e.g.,

Gianquitti v. Atwood Medical Associates, Ltd., 973 A.2d 580, 593 (R.I. 2009). As

we have indicated, the record demonstrates that plaintiffs presented sufficient facts

upon which a jury could find that the school district’s failure to act was a substantial

cause of plaintiffs’ injuries. Thus, the jury’s verdict will not be disturbed.

      This Court has previously noted “that the standard for granting a motion for

judgment as a matter of law is a higher standard for the moving party to meet than

that for granting a motion for a new trial.” Martin v. Lawrence, 79 A.3d 1275, 1284

(R.I. 2013). “Once the trial justice had concluded, upon an independent review of

the evidence, that the evidence supported the jury’s verdict, [s]he was perforce

required to conclude that [the defendant’s] motion for a judgment as a matter of law

must also fail.” Id. It is clear that the trial justice engaged in the proper analysis

when evaluating the defendant’s motion for a new trial. Accordingly, we will not

disturb the trial justice’s decisions denying the school district’s motion for judgment

as a matter of law and motion for a new trial.

                                     Conclusion

      For the foregoing reasons, we affirm the judgment of the Superior Court and

remand the record in this case to the Superior Court.




                                         - 14 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Angela Dextraze et al. v. Timothy Bernard et al.

                                     No. 2020-48-Appeal.
Case Number
                                     (PC 13-5786)

Date Opinion Filed                   June 28, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Maureen B. Keough

                                     For Plaintiffs:

                                     Lisa M. DeMari, Esq.
Attorney(s) on Appeal                William M. Heffernan, Esq.
                                     For Defendant:

                                     Ryan D. Stys, Esq.




SU-CMS-02A (revised June 2020)